Citation Nr: 0031887	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of the noncompensable rating for bilateral 
hearing loss disability.

2.  The propriety of noncompensable rating for otitis media, 
left ear.

3.  Entitlement to service connection for a bilateral eye 
disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1954, from October 1956 to October 1959 and 
relevant active duty for training from October 1961 to August 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim of entitlement to a 
compensable rating for left ear otitis media and bilateral 
hearing loss disability, as well as denying his claim of 
entitlement to service connection for a bilateral eye 
disorder.  The veteran subsequently perfected appeals of 
these decisions.  A hearing on this claim was held in 
Montgomery, Alabama, on July 13, 1998, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

In a February 1999 Board decision the veteran's claim of 
entitlement to service connection for a bilateral eye 
disorder was reopened, and this claim, along with the other 
two, were remanded to the RO for additional development.  
Upon completion of this development the RO again denied the 
veteran's claims.  Accordingly, this case is properly before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim relating to the evaluation of his left 
ear otitis media has been developed.

2.  The veteran's left ear otitis media is manifested by 
chronic discharge, including blood and other matter, 
particularly overnight.


CONCLUSION OF LAW

The criteria for a 10 percent rating for left ear otitis 
media are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2000); 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following evidentiary development pursuant to the February 
1999 remand, 38 U.S.C.A. § 5107 was amended, effective for 
all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Because the veteran's claim in the present case was already 
well-grounded this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The Board notes that all development of treatment records has 
been accomplished, and the veteran has not identified any 
treatment records for his left ear otitis media which have 
not been obtained.  With regard to an examination, the Board 
notes that although the veteran failed to report for his 
scheduled February 2000 examination, there is no indication 
in the record that he was notified of this examination.  
Moreover, because the Board has determined that he is 
entitled to a 10 percent evaluation for his otitis media of 
the left ear, and this is the maximum evaluation available 
for this disorder, remanding for another examination with 
regard to this issue is not necessary, and failing to do so 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO denied entitlement to service connection for an ear 
disorder in March 1963, determining that the veteran's ear 
condition existed prior to his entry into service.  In 
January 1995 an administrative review of the file by 
Compensation and Pension Services resulted in a finding that 
the March 1963 decision was clear and unmistakably erroneous.  
Accordingly, in a February 1995 decision, the RO granted 
entitlement to service connection for otitis media of the 
left ear in February 1995, assigning a noncompensable 
evaluation thereto, effective back to August 12, 1962, the 
date of the veteran's original claim.  The veteran perfected 
an appeal challenging the assigned evaluation.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim for service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the RO has not assigned separate staged ratings 
for his left ear otitis media, because a noncompensable 
rating has been assigned.  However, the veteran is not 
prejudiced by the RO's failure to assign staged ratings 
because the RO considered all the evidence of record when 
rendering its decisions in this case.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.87 (2000) (Schedule), the RO ascertained the severity of 
the veteran's left ear otitis media by application of the 
criteria set forth in Diagnostic Code 6201, governing chronic 
nonsuppurative otitis media.  Under this provision, 
evaluation of the otitis is made on the basis of hearing 
loss.  Under Diagnostic Code 6200, governing chronic 
suppurative otitis media or mastoiditis, a 10 percent rating 
is warranted for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma during suppuration or with 
aural polyps.  

The Board observes that, effective June 10, 1999, VA revised 
the criteria for diagnosing and evaluating ear and hearing 
disabilities.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Reviewing Diagnostic Codes 6200 
and 6201, applicable to the veteran's disability, the Board 
finds that there is no substantial changes in these parts of 
the revised regulation.  As with the current Diagnostic Code 
6200, the provision in effect prior to June 1999 assigned a 
10 percent evaluation for otitis media during the suppurative 
process.  38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998).  
Additionally, as with the current Diagnostic Code 6201, the 
provision in effect prior to June 1999 evaluated the 
nonsuppurative chronic otitis media based on hearing loss.  
Accordingly, neither version of the regulations are more 
favorable to the veteran than the other. 

The medical evidence of record includes a November 1962 VA 
ear, nose and throat examination.  This examination report 
showed residuals of a graft to the left tympanic membrane 
with a small perforation posteriorly to the graft.  No 
evidence of purulent drainage was present.  The veteran was 
diagnosed with Otitis media, left, non-suppurative, with 
perforation and graft to the drum.  

The next piece of relevant medical evidence of record was 
received in December 1993, and consists of a medical 
certificate signed by Dr. McRae, which diagnoses the veteran 
with left tympanic membrane perforation, asymptomatic, and a 
deviated nasal septum.  

In January 1994 the veteran underwent a VA ear examination.  
At this examination he reported that he had continual 
drainage from his left ear over the last several years.  Upon 
examination, the veteran's left ear had a 40 percent 
perforation of the tympanic membrane, the middle ear was 
without evidence of infection or debris, and the mastoid was 
nontender.  The veteran was diagnosed with persistent 
tympanic membrane perforation on the left with recurrent 
mastoiditis.  The examiner also noted that the veteran was 
going to require follow-up and closure of the tympanic 
membrane perforation in the left ear to prevent complications 
of his chronic otitis media.

In September 1994, Dr. McRae submitted an evaluation of the 
veteran's ears.  He noted that the veteran had frequent 
otorrhea of his left ear.  Further, the evaluation notes that 
there is a round, smooth chronic appearing perforation in the 
left tympanic membrane in the anterior inferior aspect, 
occupying approximately 25 percent of the drum surface area.  
The examiner notes that the veteran's surgery in service was 
unsuccessful, and he continues to have ear infections.

Outpatient treatment records from the VA show that in July 
1995 the veteran was treated for ear drainage, and that in 
October 1995 he had a left tympanomastoidectomy due to his 
left ear disorder.  In November 1995 there was again a report 
of drainage.

In testimony at his May 1996 RO hearing the veteran stated 
that the had blood draining from his ear on occasion, and at 
his July 2000 hearing before a member of the Board, he stated 
that he had motion sickness, balance problems, and drainage 
from his left ear.  He testified that every morning on his 
pillow would be a stain from this drainage.  

Considering the evidence of record, the Board initially finds 
that the appropriate Diagnostic Code under which to evaluate 
the veteran is Diagnostic Code 6201.  The veteran is not 
prejudiced by this change in the evaluative Diagnostic Code 
because his bilateral hearing loss disability is still 
evaluated under the hearing loss provisions, and his hearing 
loss will be appropriately compensated pursuant to that 
evaluation.  In any case, under Diagnostic Code 6201, the 
Board finds that the veteran's left ear otitis media and 
mastoiditis meet the criteria for a 10 percent evaluation 
from January 26, 1994, the date of the VA ear examination at 
which he first reported drainage from his left ear.  Although 
there was no drainage at the time of the examination, the 
veteran has presented credible evidence that his left ear 
drains overnight, and this testimony, in keeping with Dr. 
McRae's statement about his chronic left ear infection and 
his subsequent left ear surgery, provide corroboration for 
his testimony.  However, for the period prior to January 26, 
1994, there is no evidence that the veteran's left ear otitis 
was suppurative.  The veteran provided no statements during 
the period from 1962 to 1994 which aver that his ear was 
draining, and the 1962 examination as well as the 1993 
medical certificate both note that the otitis was 
nonsuppurative, with no indications that the veteran reported 
drainage.  Accordingly, the noncompensable evaluation for the 
period from August 12, 1962, to January 25, 1994, is 
appropriate.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

ORDER

A 10 percent rating for left ear otitis media is granted for 
the period beginning on January 26, 1994, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.


REMAND

As noted above, following evidentiary development pursuant to 
the February 1999 remand, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In addition to the above notice provisions, the regulations 
require that claimants be notified of all scheduled 
examinations and the consequences of failing to report for 
the examination.  38 C.F.R. § 3.655 (2000).  The record 
reveals that the veteran failed to report to two examinations 
scheduled pursuant to the Board's February 1999 remand.  
However, there is no indication in the record that the 
veteran was notified of these examinations, or the 
consequences of his failure to report.

Moreover, the veteran's accredited representative, in the 
September 2000 written brief presentation, states that the 
claims must be remanded again due to failure to comply with 
notice provisions and the terms of the February 1999 Board 
remand.  Nonetheless, the Board also points out an October 
1999 statement submitted by the veteran in which he avers 
that he cannot locate medical evidence requested by the RO, 
requests that whatever is necessary to bring closure to his 
case be done, and states that he is "physically unable to 
continue this task."  

It is unclear from this statement whether the veteran is able 
to report for additional examinations, if scheduled.  
However, given the procedural defects in the scheduling of 
the February 2000 examinations, the Board finds that this 
case should be remanded for another attempt.  If the veteran 
does not feel able to attend examinations he may submit a 
statement to this effect to the record directly or through 
his accredited representative.

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, because the veteran's claim regarding his 
bilateral hearing loss disability arises from the original 
grant of service connection, the RO must consider whether 
staged ratings are warranted by the evidence, and explicitly 
note that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should accord the veteran an 
audio examination to ascertain the date 
of onset, etiology, and current 
manifestation of his tinnitus and the 
current severity of his bilateral hearing 
loss disability.  The RO should notify 
the veteran of the examination and the 
consequences of failing to report for the 
examination.  38 C.F.R. § 3.655 (2000).   
It is important that the examiner be 
afforded the opportunity to review the 
veteran's claims folder prior to the 
examination.  The examination should 
include all necessary tests and studies.  
The examiner should be specifically 
requested to provide an opinion as to the 
etiology of the veteran's tinnitus and to 
conduct an audio examination of the 
veteran's hearing.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

2.  In addition, the RO should accord the 
veteran an eye examination to ascertain 
the date of onset and etiology, of his 
current bilateral eye disorder.  The RO 
should notify the veteran of the 
examination and the consequences of 
failing to report for the examination.  
38 C.F.R. § 3.655 (2000).   The veteran's 
claims folder is to be made available to 
the examiner for review prior to this 
examination.  The examiner should be 
specifically requested to provide 
opinions as to the approximate date of 
onset of the veteran's bilateral eye 
disability and whether his current 
bilateral eye disability is etiologically 
related to his active service and/or the 
result of trauma therein, specifically, 
the incident in which a weapon discharged 
in his face.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

3.  In the event that the veteran does 
not report for his eye examination, the 
RO should submit the claims folder to a 
VA eye examiner for review.  The examiner 
should be requested to review the claims 
file and render an opinion, if possible, 
as to the approximate date of onset of 
the veteran's bilateral eye disability 
and whether his current bilateral eye 
disability is etiologically related to 
his active service and/or the result of 
trauma therein, specifically, the 
incident in which a weapon discharged in 
his face.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for any part of 
the appeal period relating to the 
veteran's service-connected bilateral 
hearing loss disability.  If the decision 
as to any issue remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Concerning the 
propriety of the rating assigned for the 
service-connected bilateral hearing loss 
disability, the supplemental statement of 
the case should indicate that the 
potential for "staged" ratings has been 
considered. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


